Order filed September 19, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00644-CV
                                    ____________

                    IN THE INTEREST OF E.D.S., A CHILD


                     On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-24757

                                     ORDER
      The notice of appeal in this case was filed August 21, 2019 by M.S. (Father).
To date, the filing fee of $205.00 has not been paid. No evidence that Father is
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. R. App. P. 5. Therefore, Father is ordered to pay the filing fee
of $205.00 to the clerk of this court on or before September 30, 2019. See Tex. R.
App. P. 5. If Father fails to timely pay the filing fee, the appeal will be dismissed.

                                    PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.